Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1)	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


2)	Claims 11-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In claim 11 lines 1-2, "plurality [plural] of contacting element [singular]" is ambiguous.  In claim 11 line 2, it is suggested to change "contacting element" to
--contacting elements--. 
	In claim 11 line 2, "plurality [plural] of groove [singular]" is ambiguous.  In claim 11 line 2, it is suggested to change "groove" to --grooves--. 
	Claim 11 line 4 ambiguously refers to "the groove" [which groove?].  In claim 11 line 4, it is suggested to change "the groove" to --a groove--.
	As to claim 11 line 6, it is unclear if (1) the same rib side faces are being described or (2) different rib side faces are being described.  In claim 11 line 6, it is suggested to change "connecting two rib side faces" to --connecting the two rib side faces--.

	Claims 13 and 15-17 are ambiguous since claim 13 line 3 ambiguously refers to "the notched plate".  Which notched plate?  The following changes are suggested: (1) in claim 13 line 3, it is suggested to change "the notched plate" to --at least one notched plate of the notched plates--, (2) in claim 15 line 1 change "the notched plate" to --the at least one notched plate--, (3) in claim 16 line 2 change "the notched plate" to --the at least one notched plate--, and (4) in claim 17 line 2 change "the notched plate" to --the at least one notched plate--,
	Claim 14 lines 1-2 ambiguously refers to "the notched plate".  Which notched plate?  In claim 14 line 2, it is suggested to change "the notched plate" to --the notched plates--.
	Claim 14 line 2 ambiguously refers to "the support plate".  Which support plate?  In claim 14 line 2, it is suggested to change "the support plate" to --the at least one support plate--.
	In claim 15 line 2, the description of "at least one of the rib side face" is ambiguous.  In claim 15 line 2, it is suggested to change "at least one of the rib side face" to --a rib side face--.
	In claim 19 line 2, there is no antecedent basis for "the support plates".  In claim 19 line 2, it is suggested to change "the support plates" to --support plates--.  
	In claim 21, the description of "tread molded and vaccinated using the mold" is ambiguous.  In claim 21, it is suggested to change "vaccinated" to --vulcanized--.

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Villeneuve #1
4)	Claims 11-12 and 18-21 are rejected under 35 U.S.C. 103 as being unpatentable over Villeneuve #1 (US 2014/0328960) in view of Galli et al (US 5,234,326).
	Villeneuve #1 discloses a molding element 1 for molding a closure device comprising a flexible fence.  FIGURE 1 is reproduced below:

    PNG
    media_image1.png
    342
    452
    media_image1.png
    Greyscale

The molding element 1 shown in FIGURE 1 comprises a base 3 having a molding surface 7 for molding a tread surface, a bar 5 for molding a portion of a groove, and a notch 15 for forming a fence of a closure device.  Villeneuve #1 also discloses a "MOLDING ELEMENT" for molding a closure device comprising two flexible fences 

    PNG
    media_image2.png
    248
    560
    media_image2.png
    Greyscale

In the above MARKED UP DRAWNING, the markings were added by the examiner to facilitate discussion of Villeneuve #1.  In the above MARKED UP DRAWING, "P1" is a first bar (first "plate") and "P2" is a second bar (second "plate").  With respect to the "MOLDING ELEMENT" shown in FIGURE 6, the first notch 33a and the second notch 33b do not overlap.  In claim 11, the claimed at least two notched plates read on the notched plate P1 and notched plate P2.  In claim 11, the relative term "thin" fails to require a thickness for the at least two notched plates different from that disclosed by Villeneuve #1.   
	As to claim 11, it would have been obvious to one of ordinary skill in the art to provide a molding element for a mold used for manufacturing a tread of a tire having a plurality of contacting elements delimited by a plurality of grooves, the molding element groove forming rib portion for forming a groove comprising two opposed rib side faces for forming two opposed groove side faces and a rib top face connecting the two rib side faces for forming a groove bottom, the groove forming rib providing a space opening to at least one of the rib side faces and/or the rib top face wherein the "MOLDING ELEMENT" shown in FIGURE 6 is received in the space for forming a portion of the groove and a closing device in the groove since (1) Villeneuve #1 discloses using the "MOLDING ELEMENT" shown in FIGURE 6 to form a portion of a groove and a closing device in the groove and (2) it is well known / conventional per se in the tire art to providing blocks 10 (mold segments 10) each having groove forming rib segments to mold and vulcanize a tire tread comprising contacting elements (ground contacting tread elements) and circumferential grooves wherein an assembly of the blocks 10 (mold segments 10) define a groove forming rib portion for molding a circumferential groove.  Thus, the applied prior art to Villeneuve #1 and Galli et al fairly render obvious a molding element comprising a groove forming rib portion (Galli et al) and a "MOLDING ELEMENT" as shown in FIGURE 6 (Villeneuve #1) wherein the "MOLDING ELEMENT" as shown in FIGURE 6 (Villeneuve #1) is received in a space provided in the groove forming rib portion; only the predictable and expected results (a molding element for molding a circumferential groove having a closure device therein) being obtained. 
	As to claims 12 and 19, Villeneuve #1 and Galli et al fairly render obvious arranging the "MOLDING ELEMENT" shown in FIGURE 6 between two blocks 10 (mold segments 10).  The claimed support plates reads on the rib segments ("support plates") 
	As to claim 18, it would have been obvious to one of ordinary skill in the art to provide the blocks 10 (mold segments) adjacent to the "MOLDING ELEMENT" shown in FIGURE 6 with different thicknesses, two "support plates" thereby being defined since Galli et al teaches providing the blocks 10 (mold segments 10) with different pitches (different lengths); one of ordinary skill in the art readily appreciating that using different pitches reduce noise of a tire tread.  It is noted that different lengths in the circumferential direction may alternatively be described as different thicknesses in the circumferential direction.  
	As to claim 20, Galli et al teaches that the blocks 10 (mold segments 10) are part of a tire mold.
	As to claim 21, both Villeneuve #1  and Galli et al teach molding a vulcanizing a tire tread.
Roty et al
5)	Claims 11, 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Roty et al (US 2015/0004269) in view of Villeneuve #2 (US 2012/0114777).
	Roty et al discloses a mold used for manufacturing a tread of a tire having closure devices for reducing noise in one or more grooves [paragraphs 2-8].  Roty et al teaches a mold comprising a molding surface for forming a tread surface and a groove forming rib portion (bar) for forming a groove comprising two opposed rib side faces (lateral faces) for forming two opposed groove side faces and a rib top face (upper face) space (cavity) opening to the rib side faces and the rib top face and an INSERT (51) for forming a flexible wall of a closing device for reducing noise being received in the space for forming a portion of the groove and a closing device in the groove.  FIGURES 5 and 7 illustrate INSERT 51.  INSERT 51 comprises an element 49 comprising a first recess 57 for forming cavity 47A, an intermediate element 55, an element 45, another intermediate element, and an element 53 having a first recess for forming cavity 47B [FIGURES 5, 7 of Roty et al].  Roty et al discloses another INSERT (51) comprising elements 49, 45 and 53 [FIGURE 6] wherein the notch 47A in element 49 in FIGURE 6 does not overlap with the notch 47B in element 53 in FIGURE 6.  Roty et al does not literally recite a "MOLDING ELEMENT" comprising INSERT 51.   
	Villeneuve #2 discloses a LINING (2) (MOLDING ELEMENT) for a mold used for manufacturing a tread of a tire having a plurality of contacting elements delimited by a plurality of grooves, the LINING (2) (MOLDING ELEMENT) having a molding surface for forming a contact face of the contacting elements intended to come into contact with ground during rolling and a groove forming rib portion (bead 210) for forming a groove comprising two opposed rib side faces for forming two opposed groove side faces and a rib top face connecting the two rib side faces for forming a groove bottom, the groove forming rib portion (bead 210) providing a housing (211) (space) opening to the rib side faces and the rib top face and an INSERT (11) being received in the housing (211) (space) for forming a portion of the groove and a closing device in the groove.  See FIGURES 6A, 6B.  Since FIGURES 6A, 6B illustrate three beads 210 each for forming a groove, the molding element (2) in FIGURES 6A, 6B is for forming a tread having four land portions (contacting elements) separated by three grooves.  FIGURES 2A-2C illustrate INSERT 11 for forming a flexible wall of a closing device for reducing 
noise.1  FIGURES 3A-3C illustrate INSERT 12 for forming a flexible wall of a closing device for reducing noise.2  Villeneuve #2 teaches assembling LINING ELEMENTS (2) (MOLDING ELEMENTS) circumferentially to form a mold cavity for molding a tire tread [paragraph 10, FIGURES 6A, 6B].
	As to claim 11, it would have been obvious to one of ordinary skill in the art to:
provide a MOLDING ELEMENT for a mold used for manufacturing a tread of a tire having a plurality of contacting elements delimited by a plurality of grooves, the MOLDING ELEMENT having a molding surface for forming a contact face of the contacting elements intended to come into contact with ground during rolling and a groove forming rib portion for forming a groove comprising two opposed rib side faces for forming two opposed groove side faces and a rib top face connecting the two rib side faces for forming a groove bottom, the groove forming rib portion providing a space opening to the rib side faces and the rib top face and INSERT being received in the space for forming a portion of the groove and a closing device in the groove

such that 
	the INSERT is INSERT 51 as disclosed by Roty et al [FIGURE 6]
since (1) Roty et al discloses a mold used for manufacturing a tread of a tire having closure devices for reducing noise in one or more grooves [paragraphs 2-8] wherein the mold comprising a molding surface for forming a tread surface and a groove forming rib portion (bar) for forming a groove comprising two opposed rib side faces (lateral faces) for forming two opposed groove side faces and a rib top face (upper face) connecting the two rib side faces for forming a groove bottom, the groove forming rib portion (bar) providing a space (cavity) opening to the rib side faces and the rib top face and an INSERT (51) for forming a flexible wall of a closing device for reducing noise being received in the space for forming a portion of the groove and a closing device in the groove [FIGURE 6] and (2) Villeneuve #2 teaches a LINING (2) (MOLDING ELEMENT) for a mold used for manufacturing a tread of a tire having a plurality of contacting elements delimited by a plurality of grooves, the LINING (2) (MOLDING ELEMENT) having a molding surface for forming a contact face of the contacting elements intended to come into contact with ground during rolling and a groove forming rib portion (bead 210) for forming a groove comprising two opposed rib side faces for forming two opposed groove side faces and a rib top face connecting the two rib side faces for forming a groove bottom, the groove forming rib portion (bead 210) providing a housing (211) (space) opening to the rib side faces and the rib top face and an INSERT (11) being received in the housing (211) (space) for forming a portion of the groove and a closing device in the groove [FIGURES 6A, 6B].  Hence, there is ample suggestion to provide a MOLDING ELEMENT as shown in FIGURES 6A, 6B of Villeneuve #2 with INSERTS 51 as shown by Roty et al in FIGURE 6; one of ordinary skill in the art readily appreciating that that the MOLDING ELEMENT shown in FIGURES 6A, 6B of Villeneuve #2 is for forming three circumferential grooves for improved wet traction in a tire tread.
notched plates reads on elements 49, 53 ("plates" 49, 53) comprising recesses 47A, 47B ("notches").  Roty et al's "plates" are stacked at least when assembled in the space of the groove forming rib portion.  In claim 11, the relative term "thin" fails to require a thickness different than the thickness of Roty et al's "plates" shown in FIGURE 6.  Claim 11 fails to exclude middle element 45 in FIGURE 6 of Roty. 
	As to claims 20 and 21, Roty et al and Villeneuve #2 teach molding a vulcanizing a tire tread.
ALLOWABLE SUBJECT MATTER
6)	Claims 13-17 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
	As to claim 13, the prior art fails to render obvious the insert further comprises at least one additional notched plate of thickness t1 including at least one notch having an area overlapping to the notch in at least one notched plate of the notched plates in the forming plate assembly in sectional view in a direction along which the groove forming rib portion extends, and wherein at least one support plate of thickness t2 without the notch is provided at least between the forming plate assembly and the additional notched plate in combination with the remaining claimed subject matter.
	As to claim 14, the prior art fails to render obvious the thickness t1 of the notched plates and the thickness t2 of the at least one support plate are both at most equal to 2.0 mm in combination with the remaining claimed subject matter.


7)	Applicant’s arguments with respect to claims 11-21 have been considered but are moot in view of the new ground of rejection and the reasons presented therein.
	In view of the amendment filed 11-8-21 in this application and the amendment filed 10-28-21 in 16/304,967, the 35 USC 101 rejection over application 16/304,967 has been withdrawn. 
	In view of the amendment filed 11-8-21 in this application and the amendment filed 10-4-21 in 16/305,520, the nonstatutory double patenting rejection over application 16/305,520 has been withdrawn. 
8)	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn B Smith (Whatley) can be reached on 571-270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN D MAKI/
Primary Examiner, Art Unit 1749
February 13, 2022


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 In FIGURES 2A-2C, INSERT 11 comprises a "first plate" comprising head 111, body 112, recess 110, partitions 115, 116, wall 117 and perforation 113.  Recess 110 defines a notch for forming a flexible wall of a closing device for reducing noise.  The perforation receives an element for fastening the INSERT 11 to the LINING (MOLDING ELEMENT).
        2 In FIGURES 3A-3C, INSERT 12 comprises a "first plate" comprising head 121, body 122, recess 120, partitions 125, 126 and perforation (illustrated but not numbered), and a "second plate" comprising foil 123 having a perforation (illustrated but not numbered).  Recess 120 defines a notch for forming a flexible wall of a closing device for reducing noise.  The perforations receive an element for fastening the INSERT to the LINING (MOLDING ELEMENT).  The second plate (foil 123) is not provided with a notch for forming a flexible wall of a closing device for reducing noise.  Villeneuve et al teaches that INSERT 12 is a variant of (alternative to) INSERT 11.